Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Clm. 1-13) in the reply filed on 05 October 2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 of U.S. Patent No. 10,449,292 (“Pizzochero”). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims all subject matter presented in the instant claims, thus anticipating the claims. Specifically:
Clm. 14 recites, inter alia, a housing engaged to a base to form an interior therein, the interior having a fluid channel; wherein the fluid channel passes from a first position in the interior, to a second position outside the interior, and to a third position in 
Clms. 2 and 3 merely narrow the generic “fluid channel” recited in Clm. 1 to segment it into the various pathways/passages that are required to exchange the fluid flow between the interior, to exterior, and back to the interior sections of the device – whereby such a flow path is already recited in association with the issued claims of the reference patent. 
Clm. 4 recites features found in Clm. 4, 13, and 15 of the reference patent. 
Clm. 5 maps to Clm. 7.
Clm. 6 and 7 merely present obvious methods by which a foil (such as that recited in Clm. 7 of the reference patent) could be obvious attached to the external surface of the base and as such the instant claims fail to avoid the claims of the reference patent.
Clm. 8 merely explicitly points of the necessary segments required to achieve the flow patterns claimed in the reference patent.
Clm. 9 corresponds to the combination of limitations found in Clm. 1, 7, and 10.
Clms. 10, 11, 12, and 13 recites limitations found in Clm. 1, 2, and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2009/0062769 (“Saul”).
	Regarding Claim 1, Saul discloses a medicament delivery device (see 1000) comprising:
	A housing (1100) engaged to a base (200) to form an interior therein (see Fig. 32), the interior having a fluid channel (see Fig. 15, 19)
	Wherein the fluid channel passes from a first position (see at 211) in the interior, to a second position (see the open faced channel formed in the underside of the base – Fig. 14 – which leads to 210, 220) outside the interior, and to a third position (see e.g. 220).
	Regarding Claim 2, Saul discloses the fluid channel includes a fluid channel passageway (see Fig. 14 – see at 210, 230, 240, 250, and 771) that extends through the base.
	Regarding Claim 3, Saul discloses the fluid channel passageway includes

a second fluid channel passageway (see i.e. the opening circa 210 between the open faced channel and 220) disposed between the second and third positions.
Regarding Claim 4, Saul discloses the fluid channel is recessed into an external surface of the base (see Fig. 14).
Regarding Claim 8, Saul discloses the fluid channel includes a first fluid channel and a second fluid channel, the first and second fluid channels are recessed into an external surface of the base (see Fig. 14).
Regarding Claim 10, Saul discloses the interior includes a first interior region (400) and a second internal region (220) which is not sealed from fluid ingress – i.e. fluid flows into and out of the interior through the holes in the bottom of the base plate. Saul discloses the invention substantially as claimed except that the first internal region is “sealed from fluid ingress”. Saul explicitly illustrates the first interior region to comprise a pump and ancillary components and recognizes that such components may be “mechanical, electrical, or a combination thereof” (Par. 16, 19, 71, 72) whereby such components can be sealed from fluid ingress (Par. 74).
	Regarding Claim 11, Saul discloses a barrier (e.g. 221) that separates the first interior region and the second internal region.
.
Claim(s) 1, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,224,843 (“van Lintel”)
	Regarding Claim 1, van Lintel discloses a medicament delivery device (Fig. 1) comprising: 
a housing (1) engaged to a base (11) to form an interior (2, 3) therein, the interior having a fluid channel (2,3); 
wherein the fluid channel passes from a first position in the interior (2), to a second position (16e) outside the interior, and to a third position (3) in the interior.
Regarding Claim 10, van Lintel discloses the interior includes a first internal region (3) that is sealed (see 9) from fluid ingress and a second internal region (3) that is not sealed from fluid ingress (see 10).
Regarding Claim 12, van Lintel discloses the first position (2) corresponds to the first internal region (2) and the third position (3) corresponds to the second internal region (3); and
 the medicament passes through the base from the first internal region to the second internal region (see Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0062768 (“Saul”) as applied above, and further in view of U.S. Publication No. 2012/0156097 (“Beden”) and U.S. Publication No. 2010/0168710 (“Braithwaite”)
Regarding Claims 5 and 7, Saul discloses a disposable base plate (205) covers the fluid channel and a portion of the external surface of the base (See Fig. 15). However, Saul does not characterize this plate as “foil”. However, it is well-known in the art to construct similar open-faced channels to be sealed explicitly with a “foil” material which covers the fluid channel(s) and a portion of the external surface of the base (see Beden – Par. 67; Clm. 11). While Beden does recognize that such a foil can be “welded” to the base to seal such channels Beden fails to explicitly suggest “laser welding”. However, in the instant case Examiner submits that the process of “laser welding” does not create a patentably different article as compared to the use of a generic “welding” .
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0062769 (“Saul”), U.S. Publication No. 2012/0156097 (“Beden”), and U.S. Publication No. 2010/0168710 (“Braithwaite”) as applied above, and further in view of U.S. Publication No. 2012/0156097 (“Beden”) and U.S. Patent No. 3,930,500 (“Mohrke”).
Regarding Claim 6, as noted above, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to envisage the “plate” of Saul as a “foil” in view of Beden – a specific material construction which would be understood by the ordinary artisan to convey benefits such as reduced manufacturing 
However, Braithwaite discloses that clear foils/films are known (Par. 14, 15) and Mohrke discloses that heat sealing is a known way to affix related foils/films (Col. 1, Ln. 62 – Col. 2, Ln. 8). As such, it is held that using a clear foil formulation is an obvious design choice whereby the benefit conferred is understood to be transparency which allows for visual inspection of the channels and likewise it is held that heat sealing is a mere obvious alternative “another way” of connecting such films – whereby constructing the foil of the modified invention of Saul as a transparent/clear heat-sealed film would have been a clear obvious design choice.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0062769 (“Saul”) as applied above, and further in view of U.S. Publication No. 2004/0116905 (“Pedersen”) 
Regarding Claim 9, Saul discloses a plate (205) covers the first fluid channel and the second fluid channel. Saul fails to disclose that the plate is a “foil” or that the “foil” is divided into “a first foil” and a “second foil”. However, Pedersen discloses related open-faced channels (1130, 1135, 1133, 1132) formed in a base (1120) and sealed using a foil (Par. 20). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the plate of Saul as a foil cover 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/06/2021